
	
		I
		111th CONGRESS
		1st Session
		H. R. 1255
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2009
			Mr. Frank of
			 Massachusetts (for himself, Mr. Moran of
			 Virginia, Mr. Poe of
			 Texas, Mr. Paul,
			 Mr. Cohen,
			 Mr. Goodlatte,
			 Mr. Dreier,
			 Mr. Daniel E. Lungren of California,
			 Mr. Kanjorski, and
			 Ms. Wasserman Schultz) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To protect the interests of each resident of intermediate
		  care facilities for the mentally retarded in class action lawsuits on behalf of
		  such resident.
	
	
		1.Protecting the interests of
			 each resident of intermediate care facilities for the mentally retarded in
			 class action lawsuits on behalf of such resident
			(a)In
			 generalNotwithstanding any
			 other provision of law, no entity that receives funds from the Federal
			 Government may use such funds to file a class action lawsuit against an
			 intermediate care facility for the mentally retarded on behalf of any resident
			 of such facility unless the resident (or, if there is a legal representative of
			 the resident, such legal representative), after receiving notice of the
			 proposed class action lawsuit, has the opportunity to elect not to have the
			 action apply to the resident.
			(b)Notices;
			 resident right of withdrawal from lawsuit
				(1)Plaintiff notice
			 of proposed lawsuit to facilityIf an entity uses funds from the
			 Federal Government to file a class action lawsuit against an intermediate care
			 facility for the mentally retarded on behalf of residents of such facility, the
			 entity shall provide notice of the proposed lawsuit to the facility at least 90
			 days before the date of filing of the lawsuit.
				(2)Facility notice
			 of proposed lawsuit to residentsNot later than 30 days after the
			 date the facility receives such notice, the facility shall provide notice of
			 the proposed lawsuit to each resident of such facility on behalf of which the
			 lawsuit is proposed to be filed and, if there is a legal representative of such
			 a resident, to such representative.
				(3)Resident right
			 to withdraw from lawsuitA resident (or, if there is a legal
			 representative of such a resident, the legal representative) may elect not to
			 be part of such a proposed lawsuit by filing a notice of such decision with the
			 facility within 60 days of the date the facility notifies the resident or legal
			 representative of the proposed class lawsuit.
				(c)Legal
			 representative definedIn
			 this section, the term legal representative means, with respect to
			 a resident of an intermediate care facility for the mentally retarded, an
			 individual who has been appointed under State law to be a legal guardian,
			 conservator, or other representative for the resident and who is authorized
			 under law to make decisions on behalf of the resident with respect to care and
			 treatment of the resident in the facility.
			(d)Effective
			 dateThis section shall apply to lawsuits filed after the date of
			 the enactment of this Act.
			
